EXHIBIT 10.2

 

TRACE ANALYTICS INC.

STOCKHOLDERS’ AGREEMENT

 

This Stockholders’ Agreement (the “Agreement”) is made as of January 1, 2019, by
and among Trace Analytics Inc., a Washington corporation (the “Company”), and
the holders of shares of the Company’s Common Stock listed on Schedule A hereto
(each a “Holder” and collectively “Holders”).

 

RECITALS

 

WHEREAS, each of the Holders is the beneficial owner of the number of shares of
Common Stock listed on Schedule A hereto (the “Stock,” which term for purposes
of this Agreement also includes any additional shares of Common Stock or
Preferred Stock now owned or hereafter acquired by any Holder).

 

WHEREAS, the Holders and the Company acknowledge that they are entering into
this Agreement as an inducement to and in consideration of the purchase of
shares of the Company’s Common Stock by certain of the Holders pursuant to a
Stock Purchase Agreement of even date herewith, by and among the Company and
such Holders (the “Purchase Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1. Restrictions on Transfer. Except as permitted by the terms of this Agreement,
a Holder may not make any sale, exchange, transfer, assignment, gift, pledge,
encumbrance, hypothecation or alienation of the Stock, or any interest in the
Stock, whether voluntarily or involuntarily or by operation of law (hereinafter
collectively referred to as a “transfer”).

 

2. Right of First Refusal.

 

a. Notice to the Company and other Holders.

 

i. In the event any Holder or Permitted Transferee (the “Transferring Holder”)
receives a bona fide offer acceptable to such Transferring Holder to transfer
any Stock other than as specifically provided in Section 5 below, such
Transferring Holder must deliver a notice in writing by certified mail
(“Notice”) to the Company (which shall promptly forward the Notice to each other
Holder) stating (A) such Transferring Holder’s bona fide intention to sell or
transfer such shares, (B) the number of such shares to be sold or transferred
(the “Target Shares”), (C) the price for which such Transferring Holder proposes
to sell or transfer the Target Shares and (D) the name of the proposed purchaser
or transferee.

 

Trace Analytics Stockholder Agreement 



  Page 1 of 11

   



 

ii. In the event the proposed transfer is partially or completely in exchange
for assets other than cash, then such assets shall be deemed to have a cash
value in the amount determined by the Company’s Board of Directors (the “Board”)
in its reasonable good faith opinion, in which case such cash value ascertained
by the Board, when added to any cash to be exchanged and then divided by the
number of Target Shares, shall be deemed the price per share set forth in the
Notice. In the event of a gift, property settlement or other transfer in which
the proposed purchaser or transferee is not paying the full price for the Stock,
which transfer is not otherwise exempted from the terms of Section 5 hereof, the
price shall be deemed to be the fair market value of the Stock as determined in
good faith by the Board.

 

b. Company Right of First Refusal. The Company shall, for a period of thirty
(30) days following receipt of the Notice, have the right to purchase any or all
of the Target Shares specified in the Notice upon the same terms and conditions
specified therein or upon terms and conditions which do not materially vary from
those specified therein (the “Right of First Refusal”). Such right shall be
exercisable by delivery of written notice (the “Exercise Notice”) to the
Transferring Holder prior to the expiration of the thirty (30)-day exercise
period. If such right is exercised with respect to all the Target Shares
specified in the Notice, then the Company shall effect the purchase of the
Target Shares, including payment of the purchase price, not more than ten (10)
business days after delivery of the Exercise Notice; and at such time
Transferring Holder shall deliver to the Company the certificates representing
the Target Shares to be repurchased each certificate to be properly endorsed for
transfer. Should the purchase price specified in the Notice be payable in
property other than cash or evidences of indebtedness, the Company shall have
the right to pay the purchase price in the form of cash equal in amount to the
value of such property as determined by the Company’s Board of Directors in its
sole good faith determination. The closing shall then be held on the later of
(i) the tenth business day following delivery of the Exercise Notice or (ii) the
tenth business day after such cash valuation shall have been made by the
Company’s Board of Directors (but in no event later than twenty business days
following delivery of the Exercise Notice).

 

c. Other Holders Right of First Refusal. In the event the Company declines to
exercise in full its Right of First Refusal, the Company will, not later than
fifteen (15) days prior to the end of the period in which the Right of First
Refusal may be exercised, give written notice to the non-transferring Holders of
the Company’s nonexercise (or partial exercise) of the Right of First Refusal,
which notice shall enclose the Notice and the details of the Company’s partial
exercises (if any), and shall specify the procedures by which each Holder may
exercise the option to purchase not more than its Pro Rata Share (as defined in
Section 2.f below) of the remaining shares of Stock (the “Holder Option”).
Within fifteen (15) days from receipt of such notice from the Company, each
Holder may exercise its Holder Option at the same price and upon the same terms
as set forth in the Notice by delivering to the Company and to the Transferring
Holder a written notice of election to purchase the shares with respect to which
the Holder Option is to be exercised.

 

Trace Analytics Stockholder Agreement 

  Page 2 of 11

   



 

d. Assignment of Holder Option. Each non-transferring Holder may assign its
rights under this Section 2 to (i) any of its limited partners or stockholders,
or (ii) any entity related to or affiliated with such Holder.

 

e. Holder Settlement. Promptly upon expiration of the Holder Option, the Company
shall deliver a notice in writing to the Transferring Holder and each Holder
and/or assignee who elected to acquire a portion of the Stock subject to the
Holder Option (the “Holder Settlement Notice”) setting forth the number of
shares of Stock to be sold to each Holder and/or assignee and the price thereof.
Within ten (10) days of receipt of the Holder Settlement Notice, the
Transferring Holder must deliver to the Company any certificates for the Stock
being acquired by the Holders and/or assignees which are not already in the
Company’s custody, together with the Transferring Holder’s written
representation that the shares are free and clear of any lien or encumbrance and
with written proper assignments in blank of the Stock with signatures properly
guaranteed and with such other documents as may be required by the Company to
provide reasonable assurance that each necessary endorsement is genuine and
effective. Within ten (10) days of receipt of the Holder Settlement Notice, each
Holder and/or assignee acquiring a portion of the Stock must deliver to the
Company (a) full cash payment for the portion of the Stock being so acquired;
provided, however, that if the terms of payment set forth in the Notice were
other than cash against delivery, the Holder electing to acquire a portion of
the Stock and/or their assignees shall pay for said shares in accordance with
Section 2.a.ii; and, if applicable, (b) evidence satisfactory to the Company
that such assignee has become a party to this Agreement. The Company shall
thereafter promptly remit full payment for the Stock acquired hereby to the
Transferring Holder and deliver the new or assigned certificates to the Holders
and/or assignees, as appropriate.

 

f. Determination of Pro Rata Share. Each Holder’s “Pro Rata Share” is the ratio
of (i) the total number of shares of Common Stock (including shares of Common
Stock issuable upon exercise or conversion of any then outstanding exercisable
or convertible security of the Company held by such Holder) held by such Holder
to (ii) the total issued and outstanding shares of Common Stock (including
shares of Common Stock issuable upon exercise or conversion of any then
outstanding exercisable or convertible security of the Company held by such
Holder) of the Company (each ratio, an “Holder’s Pro Rata Share”) as of the date
of the Notice.

 

3. Co-Sale Rights in 5% Sales by a Holder.

 

a. Co-Sale Notice. In the event that (i) less than all of the shares of Stock
proposed to be transferred by a Transferring Holder are acquired by the Company
and/or Holders (or assignees) pursuant to the Right of First Refusal and (ii)
the Transferring Holder is proposing to transfer greater than 5% of the total
outstanding shares of capital stock of the Company (including shares issuable
upon exercise or conversion of any then outstanding exercisable or convertible
securities), then the Company shall deliver, promptly following expiration of
the Right of First Refusal, a notice in writing to each Holder (the “Co-Sale
Notice”) reiterating the names of the prospective transferee or transferees, the
number of shares of Stock proposed to be transferred and not acquired pursuant
to the Right of First Refusal, and the price per share at which such shares are
proposed to be transferred.

 

Trace Analytics Stockholder Agreement

  Page 3 of 11

   



 

b. Grant of Co-Sale Rights. Each Holder shall have the right, exercisable upon
written notice to such Transferring Holder within fifteen (15) business days
after receipt of the Co-Sale Notice, to participate in the sale of the shares on
the same terms and conditions as those set forth in the Co-Sale Notice. To the
extent one or more of the Holders (the “Participating Holders”) exercise such
right of participation, the number of shares that the Transferring Holder may
sell in the transaction shall be correspondingly reduced. The right of
participation of each of the Participating Holders shall be subject to the terms
and conditions set forth in this Section:

 

i. Each Participating Holder may sell all or any part of a number of shares
equal to the product obtained by multiplying (A) the aggregate number of shares
of Stock covered by the Co-Sale Notice by (B) a fraction the numerator of which
is the number of shares of Stock of the Company at the time owned by the
Participating Holder and the denominator of which is the combined number of
shares of Stock of the Company at the time owned by the Transferring Holder and
Participating Holders desiring to exercise the Co-Sale right.

 

ii. Each Participating Holder must effect its participation in the sale by
delivering to the Transferring Holder for transfer to the purchase offeror one
or more certificates, properly endorsed for transfer, together with the
Participating Holder’s written representation that the shares are free and clear
of any lien or encumbrance and with such other documents as may be reasonably
required by the Transferring Holder to provide reasonable assurance that each
necessary endorsement is genuine and effective, which represent:

 

(1) the number of shares of Common Stock which the Participating Holder elects
to sell pursuant to this Section 3.b; and/or

 

(2) that number of shares of Preferred Stock, if any, which is at such time
convertible into the number of shares of Common Stock which the party has
elected to sell pursuant to this Section 3.b; provided, however, that if the
purchase offeror objects to the delivery of Preferred Stock in lieu of Common
Stock, the party may convert and deliver Common Stock.

 

Trace Analytics Stockholder Agreement  

  Page 4 of 11

   



 

c. Payment of Proceeds. The stock certificates which the Participating Holders
deliver to such Transferring Holder pursuant to Section 3.b shall be transferred
by the Transferring Holder to the purchase offeror in consummation of the sale
of the Stock pursuant to the terms and conditions specified in the Co-Sale
Notice, and such Transferring Holder shall promptly thereafter remit to each
Participating Holder that portion of the sale proceeds to which such
Participating Holder is entitled by reason of its participation in such sale. To
the extent that the purchase offeror refuses to purchase shares from a
Participating Holder exercising its right of co-sale hereunder, the Transferring
Holder shall not sell to such purchase offeror unless or until, simultaneous
with such sale, the Transferring Holder shall purchase such shares from the
Participating Holder on the same terms and conditions specified in the Co-Sale
Notice.

 

d. Non-Exercise. The exercise or non-exercise of the rights of the Holders
hereunder to participate in one or more sales of Stock made by the Transferring
Holders shall not adversely affect their rights to participate in subsequent
Stock sales by the Holders.

 

e. Transfer of Shares Upon Failure to Exercise Right of Co-Sale. If none of the
Holders elects to participate in the sale of the Stock subject to the Co-Sale
Notice, the Transferring Holder may, not later than sixty (60) days following
the Holders’ receipt of the Co-Sale Notice, conclude a transfer of not less than
substantially all of the Stock covered by the Co-Sale Notice on terms and
conditions not more favorable to the Transferring Holder than those described in
the Co-Sale Notice and provided that such transfer must be to the same purchaser
as identified in the Co-Sale Notice. Any proposed transfer on terms and
conditions more favorable than those described in the Co-Sale Notice, as well as
any subsequent proposed transfer of any Stock by the Transferring Holder, shall
again be subject to, and require compliance with, the provisions of this
Agreement.

 

f. Assignment of Co-Sale Rights. Each Holder may assign its rights under this
Section 3 to (i) any of its limited partners or stockholders who at the time of
delivery of the Notice own shares of the Company’s capital stock, or (ii) any
entity related to or affiliated with such Holder who at the time of delivery of
the Notice owns shares of the Company’s capital stock.

 

4. Co-Sale Rights in Control Sales by a Holder.

 

a. Co-Sale Notice. In the event that (i) less than all of the shares of Stock
proposed to be transferred by a Transferring Holder are acquired by the Company
and/or Holders (or assignees) pursuant to the Right of First Refusal, and (ii)
the Transferring Holder is proposing to directly or indirectly transfer its
Stock to a person or entity who, together with its affiliates, is already
entitled or would thereafter be entitled to exercise in excess of 50% of the
voting power of the Company (on a fully diluted basis), then the Company shall
deliver, promptly following expiration of the Right of First Refusal, a notice
in writing to each Holder (the “Co-Sale Notice”) reiterating the names of the
prospective transferee or transferees, the number of shares of Stock proposed to
be transferred and not acquired pursuant to the Right of First Refusal, and the
price per share at which such shares are proposed to be transferred.

 

Trace Analytics Stockholder Agreement  

  Page 5 of 11

   



 

b. Grant of Co-Sale Rights. Each Holder shall have the right, exercisable upon
written notice to such Transferring Holder within fifteen (15) business days
after receipt of the Co-Sale Notice, to participate in the sale of the shares on
the same terms and conditions as those set forth in the Co-Sale Notice. To the
extent one or more of the Holders (the “Participating Holders”) exercise such
right of participation, the number of shares that the Transferring Holder may
sell in the transaction shall be correspondingly reduced. The right of
participation of each of the Participating Holders shall be subject to the terms
and conditions set forth in this Section:

 

i. Each Participating Holder may sell all or any part of a number of shares of
Stock at the time owned by the Participating Holder.

 

ii. Each Participating Holder must effect its participation in the sale by
delivering to the Transferring Holder for transfer to the purchase offeror one
or more certificates, properly endorsed for transfer, together with the
Participating Holder’s written representation that the shares are free and clear
of any lien or encumbrance and with such other documents as may be reasonably
required by the Transferring Holder to provide reasonable assurance that each
necessary endorsement is genuine and effective, which represent:

 

(1) the number of shares of Common Stock which the Participating Holder elects
to sell pursuant to this Section 4; and/or

 

(2) that number of shares of Preferred Stock which is at such time convertible
into the number of shares of Common Stock which the party has elected to sell
pursuant to this Section 4.b; provided, however, that if the purchase offeror
objects to the delivery of Preferred Stock in lieu of Common Stock, the party
may convert and deliver Common Stock.

 

c. Payment of Proceeds. The stock certificates which the Participating Holders
deliver to such Transferring Holder pursuant to Section 4 shall be transferred
by the Transferring Holder to the purchase offeror in consummation of the sale
of the Stock pursuant to the terms and conditions specified in the Co-Sale
Notice, and such Transferring Holder shall promptly thereafter remit to each
Participating Holder that portion of the sale proceeds to which such
Participating Holder is entitled by reason of its participation in such sale. To
the extent that the purchase offeror refuses to purchase shares from a
Participating Holder exercising its right of co-sale hereunder, the Transferring
Holder shall not sell to such purchase offeror unless or until, simultaneous
with such sale, the Transferring Holder shall purchase such shares from the
Participating Holder on the same terms and conditions specified in the Co-Sale
Notice.

 

Trace Analytics Stockholder Agreement  

  Page 6 of 11

   



 

d. Non-exercise. The exercise or non-exercise of the rights of the Holders
hereunder to participate in one or more sales of Stock made by the Transferring
Holders shall not adversely affect their rights to participate in subsequent
Stock sales by the Holders.

 

e. Transfer of Shares Upon Failure to Exercise Right of Co-Sale. If none of the
Holders elects to participate in the sale of the Stock subject to the Co-Sale
Notice, the Transferring Holder may, not later than sixty (60) days following
the Holders’ receipt of the Co-Sale Notice, conclude a transfer of not less than
substantially all of the Stock covered by the Co-Sale Notice on terms and
conditions not more favorable to the Transferring Holder than those described in
the Co-Sale Notice and provided that such transfer must be to the same purchaser
as identified in the Co-Sale Notice. Any proposed transfer on terms and
conditions more favorable than those described in the Co-Sale Notice, as well as
any subsequent proposed transfer of any Stock by the Transferring Holder, shall
again be subject to, and require compliance with, the provisions of this
Agreement.

 

f. Assignment of Co-Sale Rights. Each Holder may assign its rights under this
Section 4 to (i) any of its limited partners or stockholders who at the time of
delivery of the Notice own shares of the Company’s capital stock, or (ii) any
entity related to or affiliated with such Holder who at the time of delivery of
the Notice owns shares of the Company’s capital stock.

 

5. Exempt Transfers. The provisions of Sections 2, 3 and 4 of this Agreement
shall not pertain or apply to:

 

a. Any repurchase of Common Stock by the Company;

 

b. a transfer to a corporation which is under the control of the Holder provided
that such transferee agrees to transfer the securities back to the Holder prior
to the Holder ceasing to control the corporation;

 

c. a transfer to a spouse or child of the Holder;

 

d. a transfer to a trust for the benefit of the Holder or the spouse and/or
children of the Holder;

 

e. a transfer to a registered retirement savings or equivalent plan of the
Holder or the spouse of the Holder; or

 

f. a transfer on the death of a Holder, where Holder’s securities may be
transferred in accordance with a probated will of the deceased or by operation
of laws for the administration of estates upon intestacy provided that neither
such transferee nor any of its associates or affiliates is engaged in a business
which competes directly with the business of the Company.

 

Trace Analytics Stockholder Agreement  

  Page 7 of 11

   



 

provided, in each case, that (i) the Holder(s) shall inform the Company of such
transfer or gift prior to effecting it, and (ii) the transferee or donee (each a
“Permitted Transferee”) shall furnish the Company with a written agreement to be
bound by and comply with all provisions of this Agreement applicable to the
Holders.

 

6. Termination. The right of first refusal and the co-sale rights and
obligations of a Holder under Sections 2, 3 and 4 of this Agreement shall
terminate immediately prior to the earlier of:

 

a. the first sale of Common Stock of the Company to the general public pursuant
to a registration statement filed with and declared effective by the Securities
and Exchange Commission under the Securities Act of 1933, as amended (other than
a registration statement relating solely to the issuance of Common Stock
pursuant to a business combination or an employee incentive or benefit plan) or
any transfer or conversion of Shares made pursuant to a statutory merger or
statutory consolidation of the Company with or into another corporation or
corporations if the common stock of the surviving corporation or any direct or
indirect parent corporation thereof is registered under the Securities Exchange
Act of 1934, as amended;

 

b. the issuance of securities pursuant to any reorganization, consolidation, or
merger (or similar transaction or series of similar and related transactions,
but not including any transaction or series of similar and related transactions
involving the issuance of the Company’s equity securities for capital raising
purposes) of the Company with or into any other entity or entities in which the
holders of the Company’s outstanding shares immediately before such transaction
or series of related transactions do not, immediately after such transaction or
series of related transactions, hold stock representing a majority of the voting
power of the surviving entity (or its parent entity if the surviving entity is
wholly owned by the parent entity) in such transaction or series of related
transactions; or

 

c. a sale or series of related sales of all or substantially all of the
outstanding assets or capital stock of the Company.

 

7. Miscellaneous Provisions.

 

a. Notices. Unless otherwise provided, any notice, demand or request required or
permitted to be given under this Agreement shall be in writing and shall be
deemed given when delivered personally or by overnight courier, or 72 hours
after being deposited in the U.S. mail as certified or registered mail with
postage prepaid, addressed to the party to be notified at such party’s address
as set forth on the signature page, as subsequently modified by written notice,
or if no address is specified on the signature page, at the most recent address
set forth in the Company’s books and records.

 

Trace Analytics Stockholder Agreement  

  Page 8 of 11

   



 

b. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

c. Waiver or Modification. Any amendment or modification of this Agreement shall
be effective only if evidenced by a written instrument executed by (i) the
Company, and (ii) Holders holding two-thirds of the Common Stock subject to this
Agreement. The Company shall give prompt written notice of any amendment,
termination or waiver hereunder to any party that did not consent in writing
thereto. Any amendment, termination or waiver effected in accordance with this
Section 7(c) shall be binding on each party and all of such party’s successors
and permitted assigns, whether or not any such party, successor or assignee
entered into or approved such amendment, termination or waiver.

 

d. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington as applied in contracts
among Washington residents entered into and performed entirely within
Washington.

 

e. Attorneys’ Fees. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

 

f. Further Assurances. Each party agrees to act in accordance herewith and not
to take any action which is designed to avoid the intention hereof.

 

g. Ownership. Each Holder represents and warrants that he or she is the sole
legal and beneficial owner of the shares of Stock subject to this Agreement and
that no other person has any interest (other than a community property interest)
in such shares.

 

h. Successors and Assigns. This Agreement and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns and legal representatives. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

 

Trace Analytics Stockholder Agreement  

  Page 9 of 11

   



 

i. Aggregation of Stock. For the purposes of determining the availability of any
rights under this Agreement, the holdings of transferees and assignees of an
individual or a partnership who are spouses, ancestors, lineal descendants or
siblings of such individual or partners or retired partners of such partnership
(including spouses and ancestors, lineal descendants and siblings of such
partners or spouses who acquire Stock by gift, will or intestate succession)
shall be aggregated together with the individual or partnership, as the case may
be, for the purpose of exercising any rights or taking any action under this
Agreement.

 

j. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

k. Legend. Each certificate representing shares of Stock now or hereafter owned
by each Holder shall be endorsed with a legend in substantially the following
form:

 

“THE SECURITIES REFERENCED HEREIN ARE SUBJECT TO RESTRICTIONS ON TRANSFER IN
FAVOR OF THE COMPANY OR ITS ASSIGNEE AND MAY BE TRANSFERRED ONLY IN ACCORDANCE
WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH AND MAY BE OBTAINED FROM THE SECRETARY OF THE COMPANY
AT NO CHARGE”

 

l. Entire Agreement. This Agreement, including the schedules and exhibits
attached hereto, constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof, and any and all other written or oral
agreements relating to the subject matter hereof existing between the parties
hereto are expressly canceled, provided, however, that the provisions of any
stock purchase agreement entered into between a Holder and the Company on or
prior to the date of this Agreement shall remain in full effect. In the event of
a conflict between the provisions of any such stock purchase agreement and this
Agreement, the conflict shall be resolved in favor of this Agreement for so long
as it remains in effect.

 

k. Spousal Consent. If any individual Holder is married on the date of this
Agreement, such Holder’s spouse shall execute and deliver to the Company a
consent of spouse in the form of Exhibit B hereto (“Consent of Spouse”),
effective on the date hereof. Notwithstanding the execution and delivery
thereof, such consent shall not be deemed to confer or convey to the spouse any
rights in such Holder’s Stock that do not otherwise exist by operation of law or
the agreement of the parties. If any individual Holder should marry or remarry
subsequent to the date of this Agreement, such Holder shall within thirty (30)
days thereafter obtain his/her new spouse’s acknowledgement of and consent to
the existence and binding effect of all restrictions contained in this Agreement
by causing such spouse to execute and deliver a Consent of Spouse acknowledging
the restrictions and obligations contained in this Agreement and agreeing and
consenting to the same.

 

m. Joinder of Officers and Common Stock Holders. The Company shall use its best
efforts to have each of its executive officers and any holder of at least
100,000 shares of Common Stock (each a “Significant Holder”) become a party to
this Agreement. The Holders and the Company hereby agree that each Significant
Holder, by executing a Joinder Agreement in the form attached hereto as Exhibit
A, shall automatically be joined as a party hereto pursuant to this Section 7.n
without the need to obtain the consent of any party, and shall be deemed to be a
Holder for all purposes hereof.

 

 

REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

Trace Analytics Stockholder Agreement  

  Page 10 of 11

   



 

The foregoing Stockholders’ Agreement is hereby executed as of the date first
above written.

 

“Company”

TRACE ANALYTICS INC.,

a Washington corporation

 

“Holders”

APPLIED BIOSCIENCES CORP.

a Nevada corporation

 

 

 

By:

/s/ Gordon Fargas

 

By:

/s/ Chris Bridges

 

Gordon Fagras, CEO

 

 

Chris Bridges - President

 

 

 

 

9701 Wilshire Blvd, Beverly Hills, CA 90212

 

 

 

 

 

 

 

 

 

 

Jason Zitzer

 

/s/ Jason Ziter

__________________________________

[address]

 

 

 

 

 

Gordon Fagras

 

/s/ Gordon Fargas

___________________________________

[address]

 

 

Trace Analytics Stockholder Agreement 



Page 11 of 11




 

SCHEDULE A

 

HOLDERS

 

Holder Name

 

Common

 

Applied Biosciences Corp.

 

 

520,410

 

Jason Zitzer

 

 

250,000

 

Gordon Fagras

 

 

250,000

 

 

 

 

 

 

TOTAL:

 

 

1,020,410

 

 

SCHEDULE A TO TRACE ANALYTICS INC.

STOCKHOLDERS’ AGREEMENT

 



 

   



 

EXHIBIT A

 

JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is executed on January 1st, 2019,
by the undersigned (the “Holder”) pursuant to the terms of that certain
Stockholder Agreement, dated as of January 1st, 2019 (the “Agreement”), by and
among the Company and certain of its Holders, as such Agreement may be amended.
Capitalized terms used but not defined in this Adoption Agreement shall have the
respective meanings ascribed to such terms in the Agreement. By the execution of
this Joinder Agreement, the Holder agrees as follows.

 

1.1 Acknowledgement. Holder acknowledges that Holder is acquiring certain shares
of the capital stock of the Company (the “Stock”) (or options, warrants or other
rights to purchase such Stock (the “Options”)), and will be a “Holder” for all
purposes of the Agreement.

 

1.2 Agreement. Holder hereby (a) agrees that the Stock (or Options), and any
other shares of capital stock or securities required by the Agreement to be
bound thereby, shall be bound by and subject to the terms of the Stockholder
Agreement and (b) acknowledges receipt of a copy of, and hereby adopts the
Agreement with the same force and effect as if Holder were originally a party
thereto.

 

1.3 Notice. Any notice required or permitted by the Agreement shall be given to
Holder at the address listed below Holder’s signature hereto.

 



HOLDER: _________________________

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

By: ______________________________

 

TRACE ANALYTICS INC.

 

Chris Bridges - President

 

 

 

 

 

 

 

 

 

Address: 9701 Wilshire Blvd

 

By:

 

 

Beverly Hills, CA 90212

 

 

 

 

_________________________________

 

Title:

 

 



 

Trace Analytics Stockholder Agreement – Joinder Agreement 



 

   



 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ____________________, acknowledge that I have
read the Stockholder Agreement, dated as of January __, 2019, to which this
Consent is attached as Exhibit B (the “Agreement”), and that I know the contents
of the Agreement. I am aware that the Agreement contains provisions restricting
the transfer of shares of capital stock of the Company that my spouse may own,
including any inter-est I might have therein.

 

I hereby agree that my interest, if any, in any shares of capital stock of the
Company subject to the Agreement shall be irrevocably bound by the Agreement and
further understand and agree that any community property interest I may have in
such shares of capital stock of the Company shall be similarly bound by the
Agreement, in each case as such Agreement may be amended or amended and
restated.

 

I am aware that the legal, financial and related matters contained in the
Agreement are complex and that I am free to seek independent professional
guidance or counsel with respect to this Consent. I have either sought such
guidance or counsel or determined after reviewing the Agreement carefully that I
will waive such right.

 



Dated: ___________________

_____________________________

 

Name: ________________________

 

 



 

Trace Analytics Stockholder Agreement – Spousal Consent 



 



 